EXHIBIT AMENDED AND RESTATED PROMISSORY NOTE $30,000,000 Fresno, California November 7, 2008 FOR VALUE RECEIVED, the undersigned, PACIFIC ETHANOL, INC., a Delaware corporation, with its principal place of business at 400 Capitol Mall, Suite 2060, Sacramento, California 95814 (“Borrower”), hereby promises to pay to LYLES UNITED, LLC, a Delaware limited liability company, with its principal place of business at 1210 West Olive Ave., Fresno, California 93728 or its assigns (“Lender”), the principal sum of Thirty Million Dollars ($30,000,000), together with interest thereon as hereinafter provided until this Note is paid in full. 1.Principal and Interest Payments. Interest on the unpaid principal amount hereof shall accrue at a rate per annum equal to the Prime Rate of interest as reported from time to time in The Wall Street Journal, plus three percent (3.00%), computed on the basis of a 360-day year of twelve 30-day months. All accrued and unpaid interest on this Note shall be due and payable on the first business day of each calendar month commencing on December 1, 2008 and continuing until the outstanding principal amount hereof shall have been paid in full. All remaining principal and any accrued but unpaid interest then owing under this Note shall be due and payable on March 15, 2009 (the “Maturity Date”) unless the obligations hereunder are earlier accelerated or satisfied in accordance with the provisions of this Note.All payments by Borrower hereunder shall first apply to accrued and unpaid interest and then to the remaining principal balance under this Note. 2.Prepayment.
